Citation Nr: 0330752	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-14 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
Regional Office's rating decision of November 18, 1981, 
denying entitlement to service connection for tinnitus and 
bilateral hearing loss.  

2.  Entitlement to an effective date earlier than April 24, 
1998, for the grant of service connection for tinnitus and 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDINGS OF FACT

1.  In an unappealed November 18, 1981, rating decision, the 
RO denied service connection for tinnitus and bilateral 
hearing loss.  

2.  The RO's November 18, 1981, rating decision is final.  

3.  The veteran has not demonstrated that the facts, as they 
were known at the time of the RO's November 1981 decision, 
were not before the RO; that the RO incorrectly applied the 
extant statutory and regulatory provisions in effect at the 
time of the November 1981 decision; or that, but for any 
alleged error, the outcome of the decision would have been 
different.  


CONCLUSION OF LAW

The November 18, 1981, rating decision denying service 
connection for tinnitus and bilateral hearing loss was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  However, the provisions of the VCAA are not 
applicable to clear and unmistakable error claims.  See 
Livesay v. Principi, 15, Vet. App. 165 (2001).  

In this case, inasmuch as only the evidence, statutes, 
regulations, and legal precedent that were available to the 
RO at the time of its November 1981 decision may be 
considered in making a clear and unmistakable error 
determination, any claim predicated on a post-decision 
regulation promulgation does not constitute a valid claim 
for clear and unmistakable error.  See Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc).  Only if those 
statutory and regulatory provisions extant at the time were 
incorrectly applied would there be clear and unmistakable 
error.  

Clear and unmistakable error is defined as "the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  See Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Review for clear and 
unmistakable error in a prior final decision must be based 
on the record and the law as it existed when that decision 
was made (emphasis added).  See Russell, 3 Vet. App. at 314.  

In the Russell case, the Court propounded a three-pronged 
test for determining when there is clear and unmistakable 
error present in a prior decision.  These are:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question.  See Russell, 
3 Vet. App. at 313-14.  

Further, with respect to the first prong of the Russell 
test, the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. 
1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, absent VA's commission of "a grave procedural 
error," see Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
the Court has held that the VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

As to pleading clear and unmistakable error, there must be 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error that, if true, would be 
clear and unmistakable on its face, persuasive reasons must 
be given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  See Fugo, 6 Vet. App. at 43-44.  If the 
error alleged is not the type of error that, if true, would 
be clear and unmistakable on its face, if the moving party 
is only disagreeing with how VA evaluated the facts before 
it, if the moving party has only made a nonspecific 
allegation of a failure on the part of the VA to follow 
regulations, if the allegation is one of a failure on the 
part of VA to fulfill its duty to assist, or if the moving 
party has not expressed with specificity how the application 
of cited laws and regulations would dictate a "manifestly 
different" result, the case must be dismissed without 
prejudice because of the absence of a legally sufficient 
pleading.  See Disabled American Veterans, 234 F.3d 682; see 
also Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

In the November 1981 rating decision, the RO denied service 
connection for tinnitus and bilateral hearing loss, based on 
a review of the veteran's service medical records, post-
service VA records, lay statements, and findings made during 
his October 1981 VA audiometric examination.  Although the 
veteran was notified of the decision and advised of his 
appellate rights, he did not appeal the determination.  
Hence, the November 18, 1981, determination is final, and 
subject to modification only on the basis of clear and 
unmistakable error.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).  

At the time of the November 18, 1981, rating decision, the 
RO reviewed the veteran's service medical records, which 
showed his bilateral hearing was consistently within normal 
limits. Service medical records include one October 1959 
clinic report noting the veteran complaining of ringing in 
the ears.  Ear, nose and throat examination was essentially 
negative and his hearing was found to be normal.  On 
December 1960 separation examination, no complaints of 
either tinnitus or hearing loss were noted.  In a written 
statement received in September 1981, the veteran's wife 
related that following a VA hearing test in July 1981, her 
husband was advised to get a tinnitus masker.  His October 
1981 VA audiometric examination diagnosed bilateral high 
frequency sensorineural hearing loss.  During his October 
1981 VA audiometric examination, he complained that, for the 
last ten months, he has had a constant ringing in his ears.  
In the absence of evidence of persistent ringing in the ears 
from the time of his in-service complaint and subsequent 
complaints twenty-two years later, service connection for 
tinnitus was denied.  Since bilateral sensorineural hearing 
loss was first shown over twenty years after his separation 
from active military service, without medical opinion of a 
nexus between the recently diagnosed hearing loss and the 
veteran's military service, service connection for bilateral 
hearing loss was denied.  

During the veteran's December 2002 video-teleconference, he 
raised, for the first time, the issue of clear and 
unmistakable error in the RO's November 18, 1981, rating 
decision.  The veteran's sole allegation is that, since he 
has since been granted service connection for tinnitus and 
bilateral hearing loss, VA probably found some additional 
service medical records.  This is not the case.  No 
additional service medical records have been added to the 
veteran's claims file subsequent to the RO's November 1981 
decision.  Rather, the reason that the veteran's claims were 
granted in March 2002 and April 2002 was because VA 
audiometric examinations conducted in June 2001 and April 
2002 confirmed current tinnitus and bilateral hearing loss 
and the examiners offered medical opinions of a nexus, or 
link, between the disabilities and the veteran's active 
military service.  

Thus, in asserting clear and unmistakable error in the RO's 
November 18, 1981, rating decision, the veteran has not 
alleged how the facts as they were known at the time of that 
decision were not before the RO adjudicator.  He has not 
shown how the RO incorrectly applied the extant law and 
regulations in reaching its November 18, 1981, rating 
decision, nor has he asserted how, but for any alleged 
error, the outcome of the decision would have been 
different.  

On the basis of the evidence of record at the time of the 
RO's November 18, 1981, rating decision, the correct facts, 
as they were known at the time, were reviewed; there was no 
"undebatable" error or sort which would have manifestly 
changed the outcome at the time it was made; and the 
determination was made on, and was consistent with, the 
record and law and regulations that existed at the time of 
the decision.  For the above-enumerated reasons, the Board 
finds the veteran has failed to establish clear and 
unmistakable error in the RO's November 18, 1981, rating 
decision.  Hence, the appeal on that issue is denied.  


ORDER

The November 18, 1981, rating decision was not clearly and 
unmistakably erroneous.  


REMAND

The veteran is requesting an effective date earlier than 
April 24, 1998, for the grant of service connection for 
tinnitus and bilateral hearing loss.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions. 

A review of the claims folder reveals that the veteran was 
sent a letter advising him of the VCAA, and VA's duty to 
assist the veteran in the development of his claim.  
However, he was not advised of the evidence VA had and what 
evidence he needed to provide.  Further, the supplemental 
statement of the case, issued in March 2003, does not 
contain the pertinent law and regulations pertaining to the 
VCAA.  Overall, the information provided is not sufficient 
to inform the veteran of the VCAA, and the potential impact 
this law might have on his claim.  This violation of due 
process must be addressed before the Board can take any 
action in this claim.  

In the case at hand, the RO must advise the veteran of the 
information and evidence necessary to substantiate his 
direct-appeal earlier effective date claim.  This would 
include any evidence, including correspondence that could be 
considered an informal claim to reopen the claim for service 
connection for tinnitus and bilateral hearing loss prior to 
April 24, 1998.  See Huston v. Principi, 17 Vet. App. 195 
(2003).  

The United States Court of Appeals for Veterans Claims has 
held that, if VA has failed to specifically discuss the 
required notice to the veteran of the information and 
evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
That is, VA has failed to discuss adequately the amended 
duty to notify with respect to the veteran's claim for 
service-connected benefits and for a disability rating in 
excess of the initially assigned rating.  Specifically, VA 
failed to inform the veteran which evidence VA will seek to 
provide and which evidence the veteran was to provide, 
citing Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
A general letter addressing these provisions is not 
sufficient.  The letter must be very specific as to what 
evidence VA has and exactly what evidence the veteran needs 
to provide.  If VA failed to discuss the notice requirement, 
VA did not consider all applicable provisions of law and 
provide an adequate statement of reasons or bases for its 
decision.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  In the veteran's case, such notification to him has 
not met the standards required under the above-cited cases 
and this violation of due process must be addressed before 
the Board can undertake any action in this claim.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim of 
entitlement to an effective date earlier 
than April 24, 1998, for the grant of 
service connection for tinnitus and 
bilateral hearing loss.  A general form 
letter, prepared by the RO, not 
specifically addressing the disabilities 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2003) 
are fully complied with and satisfied, 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Thereafter, the RO should readjudicate 
the claim for entitlement to an effective 
date earlier than April 24, 1998, for the 
grant of service connection for tinnitus 
and bilateral hearing loss.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, including 
VCAA and any other legal precedent.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



